The verdict should stand because it is for the jury and not the court to decide disputed questions of fact upon conflicting evidence. We have no right to substitute our notions for those of the jury on fact questions except where we can say as a matter of law that the evidence does not sustain the verdict.
1. The evidence in favor of defendants is not more persuasive than that of plaintiff. The majority comes to the conclusion that defendants' evidence is more persuasive because it misconceives certain evidence relative to the sales slips, defendants had a larger number of witnesses, plaintiff was uncorroborated, and a misunderstanding of plaintiff's claims with respect to the substitution of the cans of syrup.
The evidence does not justify the conclusion reached by the majority that the copy of the sales slip, defendants' exhibit 5, proves that plaintiff purchased the black straw hat at the Dotty Dunn Hat *Page 358 
Store on March 1, 1937. On the contrary, the evidence compels a finding that plaintiff purchased the hat at the time she claimed she did, about two weeks prior to her arrest. The original sales slip, plaintiff's exhibit J, was dated "_____ 1937," and had written on it "black straw hat," $1.88," and "23," to indicate price and size. That is all that was written on it. Parts of the top and bottom of the slip were torn off. The copy, defendants' exhibit 5, retained by the Dotty Dunn Hat Store, was not torn. In addition to what appeared on the original, it contained in carbon the figures "3-11" preceding the date "937," the clerk's number "4" in the space provided for that purpose, the number "253," and the full serial number at the bottom. Insofar as the copy contains what was on the original, it is concededly a true duplicate copy, made by carbon impression at the same time the original was written. If all the writing appearing on the copy had been written on the original at the time it was issued, the stock number "1253" and practically all of the clerk's number "4" and the "3-1" before the "1937" would have appeared on the original as torn.
If the original and copy were made at the same time, then the date and the other matter appearing on the copy which does not appear on the original were erased on the original. On the other hand, if the matter not appearing on the original but appearing on the copy was added to the latter, such addition was made by writing on a paper superimposed on a carbon placed over the copy after the original had been issued. The date "3-1" before the "1937" to indicate March 1, 1937, was such an addition to the copy. Whether there was an erasure on the original was therefore determinative of the issue whether the date "3-1" was written on the original at the time it was issued or was added to the copy afterward. It is on this issue that the majority entirely misconceives the evidence. It assumes that Dalton gave an opinion that defendants' exhibit 5 is a true copy of plaintiff's exhibit J. This is not true. His opinion simply was that insofar as defendants' exhibit 5 contained the matters appearing on plaintiff's exhibit J, it was a true and correct copy. He was unable to account for the matters on *Page 359 
the copy which did not appear on the original. As to those matters, he declined to give any opinion at all. After considerable hedging, he stated point-blank that he could not give an opinion as to such matters. At one point he stated:"On the condition it is here; I would not risk any opinion atall."
Mr. Caton testified that erasures would have left marks on the paper which would have been discernible either by the naked eye or by the use of light and glasses. This is a matter of common opinion. Dalton's testimony tends to corroborate Caton's that there was no erasure on the original. Mr. Caton testified that if there were no erasures on the original, matters not appearing on the original were added to the copy in the manner stated, after the original was issued. This seems self-evident. Defendants' evidence was silent upon this point. Even the witness Thom does not say that the original was made on March 1. Under the circumstances, the date on the copy does not prove the date of the sale. It is significant in this connection that the witness Thom testified that all the handwriting on the copy was hers, but that she would not say that exhibits J and 5 were duplicates, because of the presence on exhibit 5 of matters not on exhibit J. She could not explain when or how the other writing was done. There is a suggestion that all the handwriting on exhibit 5 was not Miss Thom's. In view of the evidence that many of the slips were misdated (only the copies are kept by the store), and some were not dated at all, some explanation was required as to how the copy happened to be dated when the original was not, and this evidence was not forthcoming. The only evidence as to the date of the issuance of the slip was the uncontradicted testimony of plaintiff. The jury was justified in finding that plaintiff bought the hat from Dotty Dunn, not on March 1, but when she says she did.
If defendants' evidence is to be held more persuasive, it must be because they have the greater number of witnesses. But this is not a proper test by which to determine the weight of evidence. The weight of evidence is determined not by a count of the witnesses but by its belief-inducing effect. No matter what the issue or who *Page 360 
the person, the testimony of one person may sustain the weight of the evidence. Benson v. Northland Trans. Co. 200 Minn. 445,274 N.W. 532; 4 Wigmore, Evidence (2 ed.) § 2034.
Defendants' evidence is so full of improbabilities, inconsistencies, and bias as to justify the jury in not believing it. Jensen and Drew gave two versions of what occurred. First in the police court, after Drew had consulted with the city prosecutor, he and Jensen were produced as witnesses for the prosecution. Jensen testified that no person other than herself knew anything about the actual thefts. Their version of the case was rejected by the judge of the municipal court. In the light of this experience, it is reasonable to believe that they conceived that it was necessary to bolster up their case in order to persuade a jury to accept their version. The other witnesses were produced to fill in the picture given by Jensen and Drew. It is conceded that Jensen shadowed the plaintiff, and it is reasonable to believe that she made a mistake which she tried to cover up with the aid of Drew. Plaintiff became defiant when she was arrested, and both of them realized that the apprehension of plaintiff was sure to cause them trouble later. Ward's system of suppressing thefts of merchandise was calculated to bring about the result that happened. Suppressing thefts by the arrest of those whom it believed to be guilty was bound to result in mistakes. It is fair to infer that the success of Jensen and other detectives was measured by the number of arrests which they made. Such a system created pressure to make arrests. Jensen and Drew had every incentive to make arrests in order to demonstrate to Ward's that they were capable detectives.
Much of the evidence bears out plaintiff's version. It appears without dispute that plaintiff purchased the two cans of maple syrup at the National Tea Store for 46 cents on the afternoon of February 27, 1937; that she purchased a black straw hat at the Dotty Dunn Store; that the hat in plaintiff's possession when she was arrested by Mrs. Jensen, and which Mrs. Jensen took from her, did not have a Montgomery Ward label or tag on it; that plaintiff had an undated purchase slip for the hat, issued by the Dotty Dunn *Page 361 
Store; that Mrs. Jensen shadowed and then apprehended the plaintiff; that Drew had the police officers arrest plaintiff on a charge of petit larceny; that plaintiff was taken to the police station, where she was confined, and later to the police court, where she was tried and acquitted.
Plaintiff claimed that there was a substitution of both the hat and the syrup. The evidence sustains her claims. A large part of the record is devoted to proof of the substitution. The court below discussed it at length in the memorandum.
In District of Columbia v. Clawans, 300 U.S. 617, at p. 630,57 S.Ct. 660, 664, 81 L. ed. 843, the court stated the rule which applies to the testimony of Jensen and Drew: "All were private police or detectives, apparently acting in the course of their private employment. Common experience teaches us that the testimony of such witnesses, especially when uncorroborated, is open to the suspicion of bias." See 2 Wigmore, Evidence (2 ed.) § 969. We applied the rule in State v. Bryant, 97 Minn. 8, 105 N.W. 974; State v. Meyers, 132 Minn. 4,155 N.W. 766; State v. Thorvildson, 135 Minn. 98,160 N.W. 247; State v. Oberman, 152 Minn. 431, 189 N.W. 444; State v. Bailey, 177 Minn. 500, 225 N.W. 431; State v. Nickolay,184 Minn. 526, 239 N.W. 226; 6 Dunnell, Minn. Dig. (2 ed.  Supps.) § 10346.
Some of defendants' evidence is open to suspicion. Drew testified that Mrs. Jensen had been 100 per cent correct and had never made a mistake. While such a statement may be true, there is nothing about it to compel belief. On direct examination Jensen testified that neither she nor any store for which she had worked had been sued for malicious prosecution as a result of arrests made by her. This statement was false. The fact was that a former employer had been sued on account of such an arrest made by her. Defendants' counsel, realizing the importance of the matter, interrupted the cross-examination and had her testify to the truth of the matter. Whether she made a mistake or whether she knowingly testified falsely was for the jury to say. If they believed that she testified falsely in the first instance they were justified in rejecting her *Page 362 
testimony altogether. Jensen's testimony in the police court that there were no other witnesses went directly to the weight of the testimony of the witnesses produced afterwards upon the trial below. The relationship of these witnesses to Ward's and to each other by reason of their employment suggests "untrustworthy partiality." 2 Wigmore, Evidence (2 ed.) §§ 945, 949, note 4. Their stories run afoul so many probabilities as not to compel belief. Whether they were able to identify the plaintiff four or five months after the alleged thefts was questionable. Plaintiff was dressed in winter clothes at the time she was in the store in February, and in summer clothes when the trial was had in June. The majority opinion ascribes to these witnesses powers of observation and memory which people generally do not have.
The clerks from the various departments claimed that plaintiff stole the goods publicly in their and Jensen's presence, without any effort on her part to avoid detection and apprehension. Some of them claimed that plaintiff, with the stolen hat in her possession, knowing that she was being watched by Jensen, stood for ten minutes at the rear entrance and then returned to the basement where she stole the syrup and Three-In-One oil, within four feet of Jensen and other employes who were then watching her. It is improbable that plaintiff, knowing that she was being watched as a thief and with loot on her, would return to the store to commit further thefts in plain sight and within arm's length of the officer who was shadowing and watching her as a thief. Under such circumstances, she would probably try to get rid of the loot to avoid detection rather than make sure of her arrest with the proof of her guilt on her.
The failure to produce the clerk from the oil department is significant. She was the only clerk with whom plaintiff admitted any transaction affecting the merchandise in question. The presumption in such cases is that the party did not produce the witness because his testimony would not have been favorable to such party. The jury had a right to infer that the reason this witness did not testify was because she would not testify that plaintiff did not buy the can of oil from her. *Page 363 
The testimony of the policewomen was contradicted by plaintiff. The rules of the police department require reports of all confessions and admissions to the chief, and it was the duty of the police court officer to take such confessions and admissions to the police court for the use of the city prosecutor in the prosecution of the case. Yet no report of confessions or admissions was made by these women although they were familiar with the practice of the police department. The testimony of one of them is susceptible of the construction that the plaintiff told her that she was arrested on a charge of having stolen merchandise from Ward's and not that she admitted the fact of such theft.
Some point is made that the testimony of the witnesses relative to the testimony of Jensen and Drew in the police court is not of much importance because there was no court reporter present to take down the testimony in the police court. Defendants did not object to the evidence upon that ground. Nor was a reporter necessary. It is well settled that contradictory statements of a witness at a former trial may be proved to impeach him by the testimony of any competent witness who heard them. 6 Dunnell, Minn. Dig. (2 ed.) § 10351, note 88.
If the fact were as claimed, that plaintiff was not corroborated, it would be of no importance. Corroboration of a party is not required in civil cases. But plaintiff was corroborated, as the evidence already stated shows.
Evidence is not belief-compelling or persuasive which is inconclusive, contradictory, and open to suspicion. It is the peculiar province of the jury to determine the weight of evidence without interference by the court. It seems to me that the decision in this case trespasses on the province of the jury to determine such questions.
There is evidence of actual malice to justify heavy damages within the rule stated in the majority opinion. Actual bias was shown by the insulting and abusive language applied by both Drew and Jensen to plaintiff and by the reckless disregard of her rights and the oppressive conduct toward her. When plaintiff contended that *Page 364 
she bought the goods she was told that she was dumb and crazy. When she offered to prove her innocence Drew declined to act upon her offers. The jury was justified in finding that Jensen and Drew acted wilfully and purposely, knowing that their conduct was wrong and unlawful. Such conduct is malicious. 4 Dunnell, Minn. Dig. (2 ed.) § 5734; Lammers v. Mason, 123 Minn. 204,143 N.W. 359; Price v. Denison, 95 Minn. 106,103 N.W. 728; Boyd v. Mendenhall, 53 Minn. 274, 55 N.W. 45.
While an admonition to trial judges may have been justified in 1885 when we decided Woodward v. Glidden, 33 Minn. 108,22 N.W. 127, none seems necessary now. The prestige of courts has suffered not from a failure of judges to interfere with verdicts but from the belief that there has been too much interference, with the result that sentiment has crystallized in legislation curbing the power of courts with respect to finding the facts and extending the right of jury trial, as for example, under the Norris-LaGuardia Act [29 USCA, §§ 101-115] and state laws copied from it. In my judgment, the prestige of the courts will be enhanced by observing the restraints which the constitution and the laws place upon them in jury trials. Nor should the trial judge in this case be lectured. Did we not in Jones v. Flaherty, 139 Minn. 97, 165 N.W. 963, deny his plea as counsel to apply the rule of Woodward v. Glidden to a situation not distinguishable from that in the instant case? We ourselves in the cited case reduced a verdict from $1,125 to $600. Certainly we should not reproach the trial judge for applying the lesson painfully learned by him in the Flaherty case, which we ourselves, so to speak, taught him.
In my opinion, there is no error and the verdict should stand. *Page 365